___________

                                 No. 95-3734
                                 ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Southern District of Iowa.
David Anthony Waddle,                 *
                                      *       [UNPUBLISHED]
           Appellant.                 *
                                 ___________

                    Submitted:   April 9, 1996

                        Filed:   July 17, 1996
                                 ___________

Before BEAM, and MURPHY, Circuit Judges, and BURNS,* District Judge.
                               ___________

BEAM, Circuit Judge.


     David Waddle purchased a 1995 Chrysler LHS in Columbus, Ohio.        He
paid for it with an insufficient funds check in the amount of    $29,718.40.
He then drove the car to Iowa where he was arrested on an unrelated charge.
Waddle was charged with possession of and interstate transportation of a
stolen vehicle.   A jury convicted him of both counts.   He was sentenced to
thirty-five months in prison.


     Waddle appeals alleging the district court1 erred in:     (1) admitting
evidence of his prior convictions for forgery and theft of a vehicle under
false pretenses; (2) excluding evidence of his




     *The HONORABLE JAMES M. BURNS, United States District
     Judge for the District of Oregon, sitting by designation.

      1
       The Honorable Ronald E. Longstaff, United States District
Judge for the Southern District of Iowa.
filing of a complaint against an FBI agent (theorizing the FBI's treatment
of him was somehow affected by that filing); (3) instructing the jury that
the intention to pay for the vehicle at a later date was not a defense; and
(4) concluding at sentencing that the purchasing scheme evidenced more than
minimal planning.     Having reviewed the parties' briefs and submissions, we
conclude the district court's rulings were correct.          Accordingly, we
affirm.   See 8th Cir. R. 47B.


     A true copy.


            Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-